Title: From Thomas Jefferson to Guiraud & Portas, 20 October 1787
From: Jefferson, Thomas
To: Guiraud & Portas



Gentlemen
Paris Oct. 20. 1787.

I have duly received your letter on the subject of the barratry committed by the Captain of your vessel, which you suppose to be left at Norfolk in Virginia. The best possible method for you to pursue is to address yourself to Mr. Oster, Consul of France living at Norfolk. It is perfectly within his line to take care of the property of the subjects of France, in such a situation, and being on the spot, he will be able to apply to the civil power, and to accomodate the remedy to the circumstances of the case. In the mean time I will write to him also, inclosing a copy of your letter, and will send it by the first conveiance, so that he may receive as early notice as possible. You will advise him what you would have done in every event. I have the honour to be, Gentlemen Your most obedient humble servant,

Th: Jefferson

